We find, contrary to petitioners’ contentions, that the Review Board’s decision was not arbitrary or irrational (see, Cove v Sise, 71 NY2d 910) and that the Review Board implicitly found that the Chief Administrative Judge’s determination was not "unjust and inequitable” (Matter of Bellacosa v Classification Review Bd., 72 NY2d 383). Petitioners, formerly in the title law assistant II, could not have been reclassified as principal appellate law assistants, since they did not perform supervisory duties. The fact that the title was subsequently reevaluated, and the requirement of performance of supervisory duties discontinued, does not advance petitioners’ arguments, since such subsequent reevaluations of a title simply do not affect the job description which existed previously nor create any entitlement to a retroactive reclassification. Nor have petitioners demonstrated that advancement within the law assistant title series was automatic, as opposed to discretionary. Concur—Kupferman, J. P., Asch, Wallach and Smith, JJ.